Appeal from an order of the Supreme Court entered in Schoharie County directing the defendant to pay $50 per week temporary alimony and a counsel fee of $400 in a divorce action. The issue of adultery is uncontested and except for determining the amount of permanent alimony the action is in reality a default divorce proceeding. We think the counsel fee is excessive. Upon the record before us the financial situation of the parties does not appear to justify the sum of $50 per week temporary alimony. However, frequently in such matters, affidavits alone are unsatisfactory in determining the true financial status and needs of the parties. The action should be placed upon the calendar and tried at the April term of Supreme Court in Schoharie County, or sooner, by consent, at another term within the district. Oral testimony relating to the question of permanent alimony should be presented. In the meantime, the order is modified by reducing the counsel fee to $200 and the temporary alimony to $25 per week, and as so modified, affirmed, without costs. Foster, P. J,, Bergan, Coon, Halpern and Imrie, JJ., concur.